Exhibit News Release Date: July 29, 2008 Nalco Company 1601 West Diehl Road Naperville, IL 60563-1198 www.nalco.com Nalco Continues Delivering Media Contact: Charlie Pajor Rapid Revenue Growth 630 305 1556 cpajor@nalco.com Investor Contact: Mike Bushman 630 305 1025 mbushman@nalco.com (Naperville, Illinois) Nalco Holding Company (NYSE:NLC) continued strong sales momentum in the second quarter, with revenues up 9.8 percent to $1.066 billion.Diluted earnings per share jumped 10.7 percent to 31 cents from the year-earlier 28 cents per share due to a lower effective tax rate. Net earnings in the quarter increased 5.7 percent to $44.2 million from prior-year earnings of $41.8 million. Adjusted EBITDA, used to determine compliance with the Company’s debt covenants, increased 1.5 percent to $175.7 million from prior-year period results of$173.1 million that exclude a now-ended waste coal agglomeration (synfuel) business. With that synfuel business included, Adjusted EBITDA was $179.9 million in the second quarter of Adding back the impact of non-cash amortization to earnings per share brings adjusted earnings per share to 38 cents from 35 cents in the year-earlier quarter. (See Attachment 7) Free Cash Flow of $25.9 million in the quarter was $41.3 million higher than the year-ago period. A significant improvement in receivables performance largely offset an increase in inventory levels resulting from higher raw material costs and inventory additions to support business growth in emerging geographies. Organic sales growth was 5.7 percent in the quarter, again led by the Company’s Energy Services segment, up 10.9 percent. However, investment in Energy Services sales efforts that ran ahead of revenue growth led to a$2.1 million drop in Direct Contribution in that segment, and margins fell 360 basis points on this investment and mix issues. This accelerated sales investment, combined with efforts to drive price increases, should enable a return to strong earnings growth while continuing rapid revenue expansion in Energy Services during the second half of the year. Industrial and Institutional Services (I&IS) delivered 6.2 percent organic growth, aided by the strongest organic I&IS improvement in Europe, Africa and the Middle East (EAME) in several years. Direct Contribution rose $2.5 million despite a $6.8 million reduction from the loss of the synfuel business. Paper Services organic revenue declined modestly, 1.7 percent, with weaker results in most regions and price activity lagging cost increases. Performance is expected to improve in the second-half behind growth in Asia. About 20 new Asia-based paper machines on which Nalco has been awarded business are expected to start production by year-end. Direct contribution in the quarter fell $7.6 million. NALCO COMPANY From a Company regional view, North America again led organic sales improvement, up 8.8 percent, followed by Latin America, up 8.0 percent, and Asia/Pacific, up 7.4 percent. Sales in EAME dipped 1.3 percent organically. I&IS sales in EAME increased 5.8 percent organically, but were offset by declines in Energy and Paper in the region. Operating margins held reasonably steady in EAME and Asia/Pacific, but declined in the Americas where raw material cost impacts were most pronounced. The effective tax rate for the quarter was down to 16.4 percent from 24.0 percent in the second quarter of 2007 as the Company moved into a position of being able to more fully recognize foreign tax credits. The quarter’s tax rate reflected recognition of federal tax benefits arising from the anticipated use of foreign tax credit carryforwards generated in previous years. This improved position resulted from continued improvements in profitability in the United States and from the Company’s restructuring of its global ownership structure to make it more tax efficient.Ongoing tax levels are expected to be about 30 percent. Price capture in the second quarter stood at $29 million while product and freight costs increased $36 million in the same period. Maintaining a price/cost gap on par with first quarter results helped nominal gross earnings to grow 8.8 percent. Year-to-date price capture is $46 million compared to $58 million in higher product and freight costs. Nalco has made progress on several key priorities in addition to price capture. “I&IS Europe had a solid quarter that we will work to sustain and complement with improvements in Energy and Paper in the region later this year. Investments in the BRIC+ countries and Energy are driving growth. However, we need to be sure we balance these investments against cost savings and continued focus on price capture to enable us to hit our targets for the year,” said J. Erik Fyrwald, Chairman, President and Chief Executive Officer. Cost savings to date totaled $36 million against an annual goal of $75 million. Year-To-Date Results First-half 2008 sales grew 9.9 percent nominally to $2.066 billion from year-earlier $1.88 billion, with organic sales growth contributing 5.6 percent to this gain.
